11-1483-ag
         Samassi v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 377 951
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                DEBRA ANN LIVINGSTON,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _______________________________________
12
13       MOHAMED SAMASSI,
14                Petitioner,
15
16                           v.                                 11-1483-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, Youman, Madeo &
24                                     Fasano, LLP, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Daniel E. Goldman, Senior
28                                     Litigation Counsel; Jonathan
29                                     Robbins, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Mohamed Samassi, who claims to be a native

 6   and citizen of the Ivory Coast, seeks review of a March 21,

 7   2011, order of the BIA affirming the March 3, 2009, decision

 8   of Immigration Judge (“IJ”) Barbara A. Nelson denying

 9   Samassi’s application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).       In

11   re Mohamed Samassi, No. A088 377 951 (B.I.A. Mar. 21, 2011),

12   aff’g No. A088 377 951 (Immig. Ct. N.Y. City Mar. 3, 2009).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.       See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).       Here, the agency’s denial of

21   relief was supported by the record.

22       Samassi argues that he was denied due process because

23   the IJ failed to note that his counsel was ineffective.

                                     2
 1   However, petitioners must raise to the BIA the specific

 2   issues they later raise in this Court.        See Foster v. INS,

 3   376 F.3d 75, 78 (2d Cir. 2004).        While not jurisdictional,

 4   this judicially imposed exhaustion requirement is mandatory.

 5   Lin Zhong v. U.S. Dept of Justice, 480 F.3d 104, 119-20 (2d

 6   Cir. 2007).     Because Samassi failed to raise his ineffective

 7   assistance of counsel claim before the BIA, he did not

 8   exhaust the issue, and we decline to address it in the first

 9   instance.     Id.

10       Samassi also argues that the agency erred in basing its

11   credibility determination on a card stating that he joined

12   the Rally of the Republicans (“RDR”) in 2001, which

13   contradicted his testimony that he joined the party in 2002.

14   Samassi argues that the date on the card was a clerical

15   error, but the agency was not compelled to accept this

16   explanation.        See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

17   Cir. 2005).

18       He also argues that the agency erred in basing its

19   credibility determination on his failure to authenticate

20   documents demonstrating that he was a citizen of the Ivory

21   Coast.   We detect no such error.       Having found that Samassi

22   was not credible based on inconsistencies and omissions in


                                        3
 1   his statements and inconsistencies between his statements

 2   and some of his corroborating evidence, the agency properly

 3   considered whether Samassi’s corroborating evidence

 4   rehabilitated his testimony.   See Biao Yang v. Gonzales, 496

 5   F.3d 268, 273 (2d Cir. 2007) (explaining that an applicant’s

 6   corroborating evidence may rehabilitate otherwise

 7   questionable testimony).   We defer to the BIA’s conclusion

 8   that his unauthenticated identity documents were

 9   insufficient to rehabilitate that testimony.    See Xiao Ji

10   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

11   2006) (stating that the weight to be afforded to evidence

12   “lies largely in the discretion of the IJ” (quotation and

13   alteration omitted)).

14       Accordingly, Samassi’s challenges to the agency’s

15   credibility determination are meritless.   Moreover, the

16   aspects of the agency’s adverse credibility finding that he

17   does not challenge stand as valid bases for the finding.

18   Thus, the adverse credibility determination supports the

19   agency’s denial of Samassi’s applications for asylum,

20   withholding of removal, and CAT relief as they arose from

21   the same factual background--his problems in the Ivory Coast

22   as an ethnic Dioula and supporter of the RDR.    See Paul v.


                                    4
 1   Gonzales, 444 F.3d 148, 157 (2d Cir. 2006); Xue Hong Yang v.

 2   U.S. Dep’t of Justice, 426 F.3d 520. 523 (2d Cir. 2005).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    5